Citation Nr: 0331125	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-32 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative facet disease at the levels of the 11th and 
12th thoracic (T11-12) vertebrae and the fifth lumbar and 
first sacral segment (L5-S1).  

(The issues of entitlement to service connection for memory 
loss due to undiagnosed illness; service connection for 
asthma claimed as productive cough; and a disability rating 
in excess of 70 percent for posttraumatic stress disorder 
(PTSD) with depression and sleep disturbance will be the 
subjects of a separate decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992.  He served in Southwest Asia from October 1990 to May 
1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The case was previously remanded by the Board in October 
1999, for records, examination and medical opinions.  At 
that time, the Board granted service connection for migraine 
headaches with a tension/stress component.  The Board also 
granted a 70 percent evaluation for PTSD.  


REMAND

In December 2002, the Board denied a disability rating in 
excess of 20 percent for degenerative facet disease at the 
levels of the 11th and 12th thoracic (T11-12) vertebrae and 
the fifth lumbar and first sacral segment (L5-S1).  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2003, the parties jointly 
moved for a remand.  By order dated in July 2003, the Court 
vacated the Board's December 2002 denial of a higher 
evaluation and remanded the matter back to the Board.  After 
reviewing the Joint Motion to Vacate the Board Decision and 
for Remand the Board finds that the matters raised therein 
should be considered by the RO in the first instance.  The 
specific concerns are set forth below.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

In August 2001, the RO attempted to comply with the 
requirements of VCAA and notified the veteran of the 
evidence generally needed to substantiate a claim of 
entitlement to service connection.  He was given 60 days to 
submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Disabled Am. Veterans v. Secretary of 
Veterans Affairs and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other 
applicable legal precedent. 

2.  The veteran should be afforded a 
current examination to determine the 
extent of his thoracic and lumbar spine 
disabilities.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be done.  X-ray 
studies should be done and the extent of 
the degenerative facet disease described 
in detail.  The examiner should report the 
range of motion of all joints affected by 
degenerative change.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  The RO 
should assign separate ratings for the 
veteran's thoracic spine and lumbar spine 
disorders.  If any benefit sought on 
appeal remains denied, the RO should 
provide the appellant and his 
representative with a SSOC.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



